Citation Nr: 0125420	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-02 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Committee on Waivers and Compromises Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
service connected disability compensation benefits, in the 
calculated amount of $2,008.80, to include the issue of 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.S., Counsel



INTRODUCTION

The appellant had active duty service from June 1958 to June 
1988.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1999 decision from the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (CWC) at the Baltimore, Maryland, Regional Office 
(RO), which denied the veteran entitlement to a waiver of 
recovery of an overpayment of VA disability compensation 
benefits in the amount of $2,008.80.  The veteran appealed 
both the denial of the waiver request and the amount of the 
calculated overpayment.


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2.  The veteran's son did not graduate from school until May 
1997; hence, the veteran received the appropriate service 
connected compensation for April and May 1997, thereby 
reducing the calculated amount of the overpayment from 
$2,008.80 to $1,762.80.

3.  Between June 1997 and November 1998, the veteran received 
an overpayment of service connected disability benefits in 
the recalculated amount of $1,762.80.

4.  The veteran was not without fault in the creation of the 
debt of $1762.80.

5.  Repayment of the debt would not cause undue hardship to 
the appellant or defeat the purpose for which benefits were 
intended.

6.  Failure to make restitution would result in unfair gain 
to the appellant.

7.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on VA pension benefits.


CONCLUSIONS OF LAW

1.  The overpayment of service connected disability 
compensation benefits, in the amount of $246.00, for the 
period of April and May 1997, was based solely on 
administrative error on the part of the VA; therefore, the 
overpayment in the amount of $246.00 was not properly 
created.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5302 (West 
1991and Supp.2001); 38 C.F.R. §§ 1.911, 1.912a, 1.963, 1.965 
(2000)

2.  The appellant received an overpayment of $1,762.80 in VA 
compensation benefits and recovery of this overpayment would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. §§ 1.911, 1.912a, 1.963, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board observes that during the pendency of this appeal, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Id.  

The Board finds that no useful purpose would be served by 
remanding this matter with directions to provide further 
assistance to the appellant.  The Board notes that the 
initial CWC decision, dated in April 1999, as well as the 
statement of the case, dated in January 2000, denied waiver 
of the wrong amount of debt ($1,012.80).  However, a June 
2000 decision found that waiver was denied for $2,008.80.  He 
has been advised of the applicable laws and the reasons for 
denial of waiver of the debt, as well as the manner in which 
the debt was calculated.  While the debt was not correctly 
calculated, the record indicates that he was aware of that 
problem and took issue with that calculation.  He has been 
provided with the opportunity to prosecute his claim and has 
submitted evidence in support his claim.  There is no 
indication that there is any additional evidence which would 
change the outcome of this case, and, there is no further 
duty to notify him of what is necessary to establish his 
claim.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist the appellant has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

A.  Creation of the debt.

The record indicates that the appellant was awarded service 
connected disability  compensation effective from July 1, 
1988; he was assigned a combined rating of 70 percent.  The 
record also indicates that he had two dependent children for 
whom he received additional compensation (after age 18) based 
on school attendance.  He received additional compensation 
based on school attendance for one dependent child from 1989 
to 1994.  He began receiving compensation based on school 
attendance for the second dependent child in August 1993 
(when the dependent reached age 18).  The debt in question 
was created based on additional compensation received in 1997 
and 1998 based on school attendance of his second dependent 
child (R.E.C.).  

The Board notes that the appellant has disputed the creation 
of the debt at issue, and requested a waiver of the 
overpayment. The United States Court of Appeals for Veterans 
Claims has held that when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on waiver of 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Since the appellant has made such a challenge, it 
must first be determined whether the overpayment was properly 
created.

The evidence of record includes an audit report which 
indicates that it was determined that the appellant received 
additional compensation to which he was not entitled 
beginning in April 1997.  The audit indicates that the 
appellant was paid $1,088.00 per month for the period from 
April 1997 through November 1997, $1110.00 per month for the 
period from December 1997 through July 1998, $1000.80 in 
August 1998, and $984.00 per month from September 1998 
through November 1998.  However, he was entitled to receive 
$965.00 for the period from April through November 1997, and 
$984.00 for the period from December 1997 through November 
1998.  The amount of the overpayment totaled $2,008.80.  

It appears, however, that the appellant was in fact entitled 
to receive $1,088.00 for the months of April and May 1997, 
based on R.E.C.'s school attendance during those months.  The 
appellant has submitted documents which indicate that R.E.C. 
did not finish his course of study until May 1997.  A June 
2000 CWC decision indicates that an adjustment to the 
appellant's award was made effective June 1, 1997.  Once it 
was discovered that the appellant was entitled to receive 
additional VA compensation ($1,088.00, rather than $965.00) 
in April and May 1997, the debt should have been 
recalculated.  The RO's failure to recalculate the debt is 
administrative error on the part of the VA.  38 C.F.R. 
§§ 3.500, 3.652.  The Board thus concludes that the appellant 
was legally entitled to additional VA compensation in April 
and May 1997, and that the debt amount was not properly 
calculated.  38 C.F.R. § 3.500 (b).

By the Board's calculations, the appellant's debt should be 
reduced by $246.00 on the basis of the fact that he received 
overpayment of VA benefits beginning in June 1997, rather 
than April 1997.  Thus, the total amount of the debt is 
$1,762.80.  

B.  Waiver

In order to receive additional compensation for each 
dependent, based on school attendance, the appellant was 
required to complete VA Form 21-674, Request for Approval of 
School Attendance (Request).  The Request completed for each 
child, just above the signature line where the appellant 
signed, had the following provisions:

I CERTIFY THAT the information given above is true and 
correct to the best of my knowledge and belief and 
request approval of the course of education or training 
shown above.

I AGREE to notify the Department of Veterans Affairs 
immediately of any changes in this course of education, 
transfer to another school, discontinuance of school 
attendance or marriage prior to completion of the 
course.  I understand that any benefits allowed by 
reason of this request will be discontinued upon the 
occurrence of any of these conditions, or by death of 
the student.  

The appellant was also required to complete VA Form 21-8960, 
Certification of School Attendance or Termination 
(Certification), annually.  The Certification that was 
completed for each child also had provisions which were 
essentially the same as the provisions on the Request.  

In addition, the RO sent the appellant award letters which 
specifically indicated that additional payments were being 
made based on school attendance and advised him that he must 
notify the RO immediately if there was any change in the 
number or status of each dependent.  He was also advised that 
failure to promptly notify the VA of a dependency change will 
result in the creation of an overpayment.  

The Board notes that the initial Request that the appellant 
completed for additional compensation for (R.E.C.), dated in 
June 1993, noted that the expected date of graduation was May 
30, 1997.  A September 1993 Request noted that the expected 
date of graduation was June 23, 1997.  An April 1994 
Certification noted the expected date of graduation as June 
22, 1998.  An April 1995 Certification noted that the 
expected date of graduation was in 1999.  A April 1995 
Request indicated the date of graduation as May 15, 1997.  A 
Certification and a Request, both dated in April 1996, 
reported that the expected date of graduation was in 1999.  
An April 1997 Certification reported that the expected date 
of graduation was May 15, 1999.  No additional Certification 
or Request was received in 1997.  

By means of a September 1998 letter, the RO notified the 
appellant that it was proposing to reduce the appellant's 
monthly compensation from $1,088.00 to $965.00, because the 
RO had not received his annual Certification.  The RO noted 
that the last Certification of record was in April 1997 and 
that another Certification should be submitted as soon as 
possible; however, non-receipt of a new Certification within 
the next 60 days would result in initiation of action to 
reduce the award as proposed.  However, it appears that 
entitlement to benefits based on R.E.C.'s school attendance 
had already been terminated as R.E.C. reached his 23rd 
birthday in August 1998.   In November 1998, the RO notified 
the appellant that his payments would be reduced effective 
from April 1997.  

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived if, 
in the Secretary's opinion, there exists in connection with 
the claim for such waiver, an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in obtaining a waiver of such recovery or 
the collection of such indebtedness (or any interest 
thereon).  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  In this 
case, the RO has not found any indication of fraud, 
misrepresentation, or bad faith; rather, the determination 
was based on equity and good conscience.  The Board will also 
address the issue of entitlement to waiver of debt under 
equity and good conscience standards.  

In the absence of fraud, misrepresentation, or bad faith, a 
waiver of recovery of an overpayment of VA pension may be 
granted if recovery would be against equity and good 
conscience.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration is 
given to such elements as (1) the fault of the debtor, (2) 
balancing the fault of the debtor against any fault on the 
part of VA, (3) undue hardship, including whether collection 
would deprive the debtor of basic necessities or defeat the 
purpose for which benefits were intended, (4) whether failure 
to make restitution would result in unfair gain to the 
debtor, and (5) whether the debtor has relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefit at issue.  38 C.F.R. § 1.965.

The appellant claims that in June 1997, he submitted a 
Request to the RO, advising that R.E.C. had finished his 
course of study.  He asserts that had VA taken the necessary 
action at that time, no overpayment would have been created.  
He argues that any overpayment created was solely due to VA's 
fault.  

However, the evidence of record does not show that any 
information was received in 1997, indicating that R.E.C. had 
finished his course of study.  In fact, the Board notes that 
in April 1997, the appellant reported that R.E.C.'s expected 
date of graduation was in 1999.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  This presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 311 (1999); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, there is a 
rebuttable presumption that VA properly discharged its 
official duties by properly handling documents submitted by 
the appellant. The appellant's statement, alone, is not the 
type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity.  

The appellant was made well-aware of the fact that he was 
receiving additional compensation based on R.E.C.'s school 
attendance and that such additional compensation would end 
upon termination of school.  This was communicated to him 
through the numerous Requests, Certifications, and award 
letters.  He should have known that he was not entitled to 
receive the same amount of compensation once R.E.C.'s status 
changed, especially given that he had been through this 
process before with his first dependent child.  The fact that 
he continued to accept the same amount of compensation after 
R.E.C.'s graduation, as well as the fact that in April 1997, 
just one month before R.E.C.'s graduation, he indicated that 
R.E.C.'s expected date of graduation was in 1999, makes him 
completely at fault in the creation of this debt. 

With regards to undue hardship, the appellant has not 
indicated that there would be any undue hardship in 
recovering this debt.  In fact, the debt has already been 
offset, and no hardship has been reported as a result of 
this.  While he may be entitled to retired military pay for 
any amounts which he cannot receive through VA compensation, 
failure to make restitution would result in unfair gain, at 
least for tax purposes.  Further, the evidence does not 
indicate that his reliance on any VA benefit resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  Thus, waiver of debt would not be against equity 
and good conscience.  




ORDER

To the extent that the overpayment of service connected 
compensation benefits in the amount of $246.00 was not 
properly created with reduction by that amount, the appeal is 
granted.

Entitlement to waiver of recovery of an overpayment in the 
amount of $1,762.80 is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

